       Case 3:20-cv-05910-LB Document 114 Filed 11/02/20 Page 1 of 3




1    KEESAL, YOUNG & LOGAN
     Peter R. Boutin, SBN 65261
2    450 Pacific Avenue
     San Francisco, CA 94133
3    Telephone: (415) 398-6000
     Facsimile: (415) 981-0136
4    peter.boutin@kyl.com
5    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
     Roberto J. Gonzalez (pro hac vice forthcoming)
6    Jake E. Struebing (pro hac vice forthcoming)
     2001 K Street, NW
7    Washington, DC 20006
     Telephone: (202) 223-7300
8    Facsimile: (202) 223-7420
     rgonzalez@paulweiss.com
9    jstruebing@paulweiss.com
10   Anand Sithian (pro hac vice forthcoming)
     Julie L. Rooney (pro hac vice forthcoming)
11   1285 Avenue of the Americas
     New York, NY 10019
12   Telephone: (212) 373-3000
     Facsimile: (212) 757-3990
13   asithian@paulweiss.com
     jrooney@paulweiss.com
14
     Attorneys for Proposed Intervenor Tencent Holdings Limited
15

16                             UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
18                                 SAN FRANCISCO DIVISION
19   U.S. WECHAT USERS ALLIANCE, CHIHUO             )   Case No. 3:20-cv-05910-LB
     INC., BRENT COULTER, FANGYI DUAN,              )
20   JINNENG BAO, ELAINE PENG, and XIAO             )   NONPARTY TENCENT HOLDINGS
     ZHANG,                                         )   LIMITED’S UNOPPOSED MOTION
21                                                  )   FOR LEAVE TO FILE COMBINED
                                    Plaintiffs,     )   MOTION AND EXCESS PAGES
22                                                  )
                     v.                             )
23                                                  )
     DONALD J. TRUMP, in his official capacity as )
24   President of the United States, and WILBUR     )
     ROSS, in his official capacity as Secretary of )
25   Commerce,                                      )
                                                    )
26                                  Defendants.     )
                                                    )
27                                                  )
28

      TENCENT’S UNOPPOSED MOTION FOR LEAVE TO FILE COMBINED MOTION AND EXCESS PAGES
                                  CASE NO. 3:20-CV-05910-LB
         Case 3:20-cv-05910-LB Document 114 Filed 11/02/20 Page 2 of 3




1             Pursuant to Civil Local Rule 7-11, Nonparty Tencent Holdings Limited (“Tencent”)

2    respectfully moves, on an unopposed basis, for an order permitting it to (i) file a combined

3    motion to intervene for the limited purpose of protecting its confidential business information

4    and maintain certain information under seal, and (ii) exceed the default page limit under Civil

5    Local Rule 7-11(a), and in support thereof states as follows:

6             1.    On October 23, 2020, the Court denied Defendants’ motion to stay the

7    preliminary injunction. See ECF Nos. 104 (under seal) and 105 (redacted). The Court instructed

8    the parties, however, to file a joint statement reconsidering the sealing of information in

9    Tencent’s Mitigation Proposal and in the Costello Declaration and the Decision Memo by

10   October 27, 2020. ECF No. 105. To provide Tencent “an opportunity to provide the parties with

11   its position on the issues raised by the Court and, if necessary, to defend any equities in sealing

12   on its own accord,” the parties entered into a stipulation extending the time to file their joint

13   statement to November 3, 2020. ECF No. 107 at 2. The Court so ordered the stipulation on

14   October 27, 2020. See ECF No. 108.

15            2.    On October 29, 2020, Counsel for Tencent contacted Plaintiffs’ counsel and

16   Defendants’ counsel to inform them that, on Monday, November 2, 2020, Tencent would be

17   filing a combined motion to intervene in the above-captioned litigation for the limited purpose of

18   protecting its confidential business information, and to maintain certain information under seal.

19   See Gonzalez Decl. ¶ 3.1

20            3.    In light of the overlapping factual and legal issues, Tencent respectfully submits

21   that it would be inefficient and a waste of judicial resources to file two separate motions.

22   Tencent therefore intends to a file a single combined motion to intervene for the limited purpose

23   of protecting its confidential business information, and to maintain certain information under

24   seal. See Gonzalez Decl. ¶ 6. Tencent expects to file this combined motion later today.

25

26

27   1  Citations in the form of “Gonzalez Decl.” refer to the Declaration of Roberto J. Gonzalez in
     Support of Nonparty Tencent Holding Limited’s Unopposed Motion for Leave to File Combined
28   Motion and Excess Pages, dated November 2, 2020.
                                               -2 -
         TENCENT’S UNOPPOSED MOTION FOR LEAVE TO FILE COMBINED MOTION AND EXCESS PAGES
                                     CASE NO. 3:20-CV-05910-LB
       Case 3:20-cv-05910-LB Document 114 Filed 11/02/20 Page 3 of 3




1           4.     To the extent that the 5-page default limit in Civil Local Rule 7-11(a) applies to

2    Tencent’s combined motion, including to maintain certain information under seal, Tencent also

3    seeks an order permitting it to exceed the default page limit by 10 pages, changing the maximum

4    length of its motion from 5 pages to 15 pages. Tencent respectfully submits that this request is

5    reasonable and supported by good cause given the volume and complexity of Tencent’s

6    confidential business information at issue. See Gonzalez Decl. ¶ 7.

7           5.     As set forth in the accompanying Declaration of Roberto Gonzalez, both Plaintiffs

8    and Defendants consent to Tencent’s motion for leave to file a combined motion and excess

9    pages. See Gonzalez Decl. ¶ 5.

10
     Dated: November 2, 2020                     Respectfully submitted,
11

12                                               KEESAL, YOUNG & LOGAN

13                                               By:/s/ Peter R. Boutin
                                                 Peter R. Boutin
14
                                                 PAUL, WEISS, RIFKIND, WHARTON &
15                                               GARRISON LLP
16                                               Roberto J. Gonzalez (pro hac vice forthcoming)
                                                 Anand Sithian (pro hac vice forthcoming)
17                                               Jake E. Struebing (pro hac vice forthcoming)
                                                 Julie L. Rooney (pro hac vice forthcoming)
18
                                                 Attorneys for Proposed Intervenor Tencent
19                                               Holdings Limited
20

21

22

23

24

25

26

27

28
                                            -3 -
      TENCENT’S UNOPPOSED MOTION FOR LEAVE TO FILE COMBINED MOTION AND EXCESS PAGES
                                  CASE NO. 3:20-CV-05910-LB
